Citation Nr: 1813681	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served on active duty beginning in December 1972 and was discharged Under Honorable Conditions in July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2013 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of the hearing is of record.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, the issue of entitlement to a TDIU was raised in conjunction with the Veteran's PTSD.  See December 2017 Board hearing transcript ("When is the last time you worked?...It's been awhile...I know part of the reason for not working is the PTSD.")  Accordingly, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and is within the jurisdiction of the Board.

The Board has re-characterized the issue of entitlement to a low back disorder to encompass all diagnosed lumbar spine conditions.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in his favor, for the entire period on appeal, not including any period of temporary total disability, the Veteran's PTSD was manifested by symptoms that more nearly approximate occupational and social impairment with deficiencies in most areas including suicidal thoughts, sleeplessness, nightmares, paranoia and anger without gross impairment or total incapacitation.

2.  In-service low back pain was acute and transitory; chronic pathology of the lumbar spine, including degenerative disc disease and spondylosis, are first shown years after active service and are unrelated to an active-duty illness or injury.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent disabling, but no higher, for PTSD, have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1- 4.14, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria to establish service connection for a lumbar spine disorder have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  


PTSD

The Veteran is seeking a higher initial rating for his PTSD disability.  See December 2017 Board hearing transcript ("It is our contention that he should be at least at 70 percent... me and my wife is separated because I get angry with her and I get angry with myself... I'm paranoid... got me on nightmare meds ...got me on Prozac...yes I have thought about suicide...last night I maybe slept three hours").
 
Service connection for PTSD was established by a December 2013 rating decision, at which time the current 50 percent rating was assigned, effective April 29, 2009.  In addition, the Board notes that the Veteran was assigned a temporary total rating from September 29, 2014 to December 1, 2014 for psychiatric hospitalization over 21 days.  See November 2014 VAMC Discharge Summary ("PTSD RESIDENTIAL REHAB PROGRAM... admitted to the Men's PRRP on September 29, 2014 and was able to successfully complete the program on November 14, 2014... veteran attended 2-3 individual therapy sessions each week, which included trauma focused evidence based therapy.")  

Applicable Law

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.

A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  Id.

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.


Facts & Analysis

The medical evidence of record consists of ongoing and continuous mental health treatment throughout the period on appeal, reflecting moderate to severe PTSD related symptomatology.  The Veteran's complaints are of a generally consistent frequency, severity and duration, absent occasional spikes resulting in hospital admittance as noted above, and lulls in treatment due to stabilization from medication.  See i.e. January 2008 VAMC Discharge Summary ("volunteer admission...primarily because of depression, suicidal ideation, alcohol ingestion, crying spells and low energy level..."); June 2009 VAMC Mental Health note ("divorced since 2005 , son and son's wife lives with pt , history of alcohol dependence and mood disorder, unemployed since 2006; prior to that worked as a truck driver... describes his mood as depressed Rates depressed mood as 5/10 , Ten being the worst...Most nights sleeps from 10.00 PM to 1.00 Energy : not too good. Concentration : pretty good sometime. Denies loss of interest in things that he enjoyed doing. Pt says he works in his garden, mows the grass. Pt says he goes fishing twice a week with a friend...go to car races , ball games. Sometimes I cook , clean the house...Pt says he has paranoid thoughts...Pt denies suicidal/homicidal ideations... Has had three psychiatric hospitalization..."); January 2013 VAMC Mental Health note ("...sleep disturbances...unemployed, limited social support...history of suicide attempt 1993"); December 2013 VAMC Mental Health note ("Pt's Sx (anxiety, depression, conc, nightmares and flashbacks) are under control with current medications... denies any other psychiatric symptoms. He denies suicidal/homicidal ideas, intentions, plans. Pt doesn't have any guns at home."); 

The Veteran was afforded a PTSD examination in December 2013.  The examiner opined that the Veteran's PTSD manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he was last employed as a truck driver, but unable to continue due to his "cardiac and back conditions."  The Veteran was currently married for four years, but had undergone a divorce and describes his current marriage as "conflicted" and that his anger has affected the marriage.  Veteran reported an assault five years ago and five years of sobriety.  The examiner noted symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

The Veteran underwent a private mental health evaluation in December 2014.  The examiner provided a thorough recitation of the Veteran's pertinent medical history, including past substance abuse, and noted that current treatment consists of VA non-combat support group and individual therapy, and takes psychiatric medication lorazepam, Xanax, Prozac and trazodone.  The Veteran reported that he was divorced and is currently married for four years, describing the relationship as "all right."  The Veteran indicated contact with his youngest son but no relationship with the oldest, and that following his first divorce "between the ages of 33 and 55 he had no relationships at all, apparently was drinking heavily."  Veteran reported last working as a truck driver 10 to 15 years ago, but "was taken off job at the time...due to heart attack...denies any interpersonal problems on the job, states he never left a job because of emotional or behavioral factors."  The examiner found positive reactions for all PTSD criteria concluding that the global severity of symptoms "is rated severe, considerable distress in functional impairment and limited functioning," but noted that the Veteran "appears to show slight to moderate improvement with treatment."  Status exam differed significantly from prior evaluations of record, including concentration of "fair to poor," tentative/uneasy attitude, short attention span, hesitant and uncertain speech, markedly impaired ability to calculate and abstract, "slowed and inefficient" ability to associate, "spotty" memory and poor insight.  The Veteran denied suicidal/homicidal ideations and endorsed symptoms of depression, agitation, paranoia with "borderline" auditory hallucinations, obsessive thoughts, impulsiveness, and sleeplessness.  In conclusion, the examiner found the Veteran to be suffering from "significant PTSD" and should be considered for a "100% rating" in light of the delusions, hallucinations and past suicidal history.  

The Veteran was most recently afforded a VA mental health examination in January 2015 with substantially similar results, opining that the PTSD manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran provided similar historical information, additionally reporting that his marriage has deteriorated due to "poor communication."  He reported social impairment due to increased arousal and irritability and crowd avoidance, but noted that he "gets along with a couple of friends from his PTSD group...they keep in touch."  The examiner noted the Veteran's mental health history including hospitalization for suicidal tendencies in the late 1990's and current psychiatric medications.  The examiner noted symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Mental status evaluation revealed that the Veteran was alert and oriented, an accurate historian with auditory comprehension, coherent thought processes and speech with normal memory capacity.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that an initial 70 percent rating appropriately reflects the level of severity of the Veteran's PTSD.  As noted above, the Veteran suffers from symptoms such as depression, irritability, difficulty sleeping and impairment in occupational and social relationships.  There is no evidence that the Veteran experiences symptoms exhibiting total social and occupational impairment.  For example, he did not have symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  In fact, during the VA examinations, the Veteran consistently denied delusions and hallucinations, was appropriately groomed, and oriented to time and place.  Thus, a rating higher than 70 percent is not warranted. 

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 100 percent schedular rating. 

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.13, DC 9411.  

Service Connection

The Veteran is seeking service connection for a low back disorder.  He contends that his current condition had its onset during active duty, specifically stemming from an in-service fall, and that the corresponding symptoms have followed him through to the present day.  See December 2017 Board hearing transcript ("fall in October 1973...went back to sick bay for back pain a couple of times...continuation of the back pain...when did you officially go to a doctor when you were out of service?...probably two years ago...what did you do all those years in between... I would go to the doctor and tell them I had back pain and they would give me pain meds").

On careful consideration of the pertinent evidence in light of the governing legal authority, including the medical history, lay statements and testimony, and the two medical opinions of record, the Board finds that the preponderance of the evidence is against the claim.

Applicable Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154 (a); 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Facts & Analysis

The Board finds the existence of current disability is demonstrated by the record and that the service-treatment records contain multiple, active duty lower back complaints, thus the first two elements of service connection are satisfied.  See January 2014 VA examination ("Diagnosis #1: Sublaminar decompression/Lumbar spine with persistent back pain...3/2013"); see also March 1974 Chronological Record of Medical Care ("LBP chronic pt crying in 'severe pain' since lifting 2 six packs, he 'is going to die' Imp: 10% LBP, 90% hysteria...localized recurrent lumbar pain for past two months, Ex. essentially negative.")  On the matter of a nexus between the current disorder and service, the evidence weighs against such a finding.  

Despite the aforementioned in-service low back complaints, no such lumbar pain or other back related conditions were noted upon the discharge examination in June 1974.  Rather, the Veteran indicated on his June 1974 self-report of medical history that he did not experience any recurrent back pain.  Similarly, while the Veteran has alleged that his current back condition arises from the same in-service accident as his humerus disability, no back pain was identified at his September 1974 VA examination concerning the issue of service-connection for his right shoulder.  

Thereafter, although post-service medical records reveal a history of ongoing complaints and treatment for lower back pain since the early 2000's, it was not until the filing of the instant claim that the Veteran began alleging that his current condition was due to service, as opposed to his history as a truck driver.  Compare January 2014 VA examination with September 2004 VA examination ("Veteran states in 1974, around May, he was doing an exercise and they were propelling out of a helicopter to the ground on a rope...swung free and he fell...He said he hurt his shoulder...last worked two years ago as a truck driver. He quit working because he had two heart attacks and back problems"); see also July 2004 VAMC History and Physical note ("Musculoskeletal: DDD with low back pain at L3-4-5, which he relates to truck driving.")  The Board finds significant the contradictory history provided by the Veteran, which greatly reduces the probative value of any medical history he reports in the context of his claim.  

With respect to the August 2014 favorable medical opinion that the Veteran has submitted, the Board finds the report to be of little probative weight as it appears to be based on an incomplete and inaccurate history reported by the Veteran.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  Specifically, the August 2014 private opinion does not appear to have included a review of the medical history or service treatment records, much less discuss the significance of any in-service clinical findings.  The opinion provider found that "there is no medical evidence that he has any other medical condition that could cause his current symptoms," in direct contrast to the aforementioned treatment statements regarding the effect of truck driving on his lower back.  Moreover, the report discusses details of a helicopter crash which are simply not reflected in the service documentation.  

The Board finds the VA medical opinion in January 2014 to be more persuasive.  In sum, the VA examiner discussed the post-service medical history in light of the Veteran's active duty, low back complaints.  The examiner noted the in-service clinical findings, discussing them in detail, identifying that the service complaints of myalgia and a lumbar strain were "most consistent with a self-limiting back condition."  

As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinion against those of the private examiner who did not appear to review the medical history, and the unreliable history of the Veteran, the Board simply finds that the credibility and probative value of the specific and reasoned statement of the VA medical professional outweighs that of the private report and general incredible lay assertions.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  Thus, there is no reasonable doubt to resolve in his favor, and the claim must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R § 3.102.


ORDER

Subject to the law and regulations governing the payment of monetary benefits, entitlement to an initial disability rating of 70 percent, but no higher, for PTSD, is granted.

Service connection for a low back disorder, is denied.


REMAND

With respect to the TDIU claim, the Board finds that the issue should be formally considered by the RO in the first instance, more so in light of the above decision and the effect on the Veteran's combined schedular rating.  Therefore, the Veteran is entitled to formal notice of the requirements to substantiate a claim for TDIU benefits, and should be provided with such notice on remand.  The Veteran should also be asked to complete VA Form 21-8940.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should issue the Veteran proper notice of the information and evidence under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) to substantiate a claim for a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  After undertaking any additional development as may become indicated, adjudicate the Veteran's TDIU claim.  If the issue is denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


